Per Curiam.

We think the articles which are the subject *466of this action, were rightfully in the possession of the overseers, and as administration was not taken out within the thirty days, they had a right to sell to reimburse themselves, accounting to the administrator for the surplus.
The objection that one of the overseers was a purchaser, rests on a principle of chancery rather than of common law, that a trustee to sell shall not himself be a purchaser.1 The object of this principle is the prevention of frauds. It has been applied in the case of trustees eo nomine, executors, &c., but we do not think it applicable to a case like the present. We do not know that it has ever been carried so far as to prevent a sale by a corporation and a purchase by an individual member. Now the overseers were a quasi corporation, and acting for another, the town ; and the sale being fair, we do not see any good reason why an individual overseer might not purchase.

Judgment of nonsuit affirmed.


 See 1 Story’s Comm. Eq. 316 et seq.